DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abouraddy et al (20190112733) in view of Morihara et al (20180073166).
Abouraddy teaches a method forming a thermochromic nanofiber yarn comprising applying first and second thermochromic materials (Paragraph 39; Figure 3) to a nanofiber yarn (Paragraph 37, carbon nanofibers).  While Abouraddy essentially teaches the invention as detailed, it fails to specifically teach the source of the nanofibers yarn, as well as the myriad of methods by which a treatment could be applied to a nanofiber yarn.  Morihara, however, teaches that it is well known to draw a nanofiber sheet from a nanofiber forest (Figures 2-3C, Detail 10), apply a material treatment to the nanofiber sheet (At Detail 24), then twist the nanofiber sheet (At detail 27) forming the nanofiber yarn.  It would have been obvious to one of ordinary skill in 
In regards to Claim 8, Abouraddy teaches the first thermochromic material has a first transition temperature (Paragraph 49).
In regards to Claim 9, Abouraddy teaches the second thermochromic material has a second transition temperature different from the first transition temperature (Paragraph 49).
In regards to Claim 10, Abouraddy teaches the second thermochromic nanofiber yarn displays:
a first color below the first transition temperature;
a second color different from the first color between the first transition temperature and the second transition temperature; and
a third color different from the first and second colors above the second transition temperature (Paragraph 49 teaches three colors; also Abouraddy teaches that two colors can be chosen, and their transition temperatures differing would allow both to be activated at different temperatures, allowing for multiple color combinations).
In regards to Claim 11, Abouraddy teaches a diameter of the first thermochromic nanofiber yarn and the second thermochromic nanofiber yarn is at least 5 microns (Claim 5).

	In regards to Claim 13, Abouraddy teaches numerous embodiments which contain multiple different material transition temperatures.  The ordinarily skilled artisan would be more than capable of determining how many different colors and transition temperatures to utilize without undue experimentation.  The basic concept and understanding is already taught.
In regards to Claims 16-19, the combination as detailed above teaches drawing a nanofiber sheet from a nanofiber forest; applying a thermochromic material, and twisting the structure to form a yarn.  Abouraddy also teaches numerous embodiments with multiple thermochromic materials added in the same layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided both thermochromic materials in the same layer, so as to create a blended/hybrid color.  The ordinarily skilled artisan would have appreciated that colors could be blended and known to provide the thermochromic blend as detailed (Abouraddy, paragraph 43).  Dependent on the color desired, the blend may be homogeneous and equal parts, or non-homogeneous and in varied amounts.  All choices are well within the abilities of the ordinarily skilled artisan.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abouraddy in view of Morihara as applied to claim 1 above, and further in view of Halanski et al (20070255189).
While the combination of Abouraddy in view of Morihara essentially teaches the invention as detailed, including spraying the thermochromic material (Morihara; Figure 2) it fails to specifically state that the thermochromic material is applied as a solution utilizing a solvent.  Halanski, however, teaches that it is well known to apply thermochromic materials utilizing .
Allowable Subject Matter
Claims 2-5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Zhang et al (20080170982) Paragraph 515, Kim et al (20180216258) Abstract, and Antoinette et al (20170241071) Abstract teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732